Title: To George Washington from Elbridge Gerry, 24 September 1777
From: Gerry, Elbridge
To: Washington, George



sir
Lancaster [Pa.] Sepr 24th 1777

In Consequence of your Letter of the 22d directed to the President or any Member of Congress, I have conferred with William Henry Esqr. of this Place upon the most expeditious Method of collecting the Arms & Accoutrements in the Hands of the Inhabitants here, & he is of opinion that it may be accomplished by your Warrant to him grounded on the late Resolution of Congress for that & other Purposes. As there is not a prospect of having a Congress or Board of War for several Days to give him Authority, & the Articles are immediately wanted, he has consented to proceed in the Business without Delay, in Expectation that on the Receipt of this You will give him full Powers to justify his Conduct & date them the 22d, that the Time of his Transaction may comport with his Commission. With Wishes of Success to your Excellency & the Cause in which You are engaged I remain sir very respectfully your most humble Sert

E. Gerry

